Citation Nr: 1528478	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss.

2.  Entitlement to service connection for residuals to a head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to December 1966.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decision in September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The appeal has since been transferred to the RO in Roanoke, Virginia.

The Board observes that the September 2009 decision addressed the issue of entitlement to service connection for residuals of a head injury on the basis of whether new and material evidence had been received since the promulgation of a previous October 2002, final, rating decision.  

However, additional personnel records were associated with the record in April 2012.  These records are relevant to establishing the Veteran's claim as they speak to the issue of where the Veteran was stationed at the time of the alleged head injury.  As additional service department records have been received relating to the Veteran's claim, VA must reconsider the Veteran's claims for entitlement to service connection for residuals of a head injury without regard to the finality of an earlier October 2002 decision.  38 C.F.R. § 3.156(c) (2014).  The issue has been recharacterized on the title page accordingly.

The Veteran testified before the undersigned Veterans Law Judge at a March 2015 travel Board hearing.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the current appeal, the Veteran withdrew his appeal for entitlement to an increased rating for bilateral hearing loss.
 
2.  Resolving the benefit of the doubt in the Veteran's favor, residuals of a head trauma are related to the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal with respect to entitlement to an increased rating for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).

2.  The criteria for service connection for residuals of a head trauma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.

During the Veteran's March 2015 travel Board hearing, the Veteran stated that he wished to withdraw from appellate consideration his appeal for an increased rating for his service-connected bilateral hearing loss.  On the same day, the Veteran submitted a written statement which reiterated that the Veteran wished to withdraw his appeal of the disability rating assigned for his service-connected hearing loss disability.

Accordingly, the Board does not have jurisdiction to review this claim on appeal, and it is dismissed.


Service Connection for Residuals of a Head Trauma

The Veteran seeks service connection for residuals of a head trauma, which he contends is due to an in-service injury which occurred while he was aboard the U.S.S Spiegel Grove.  Specifically, the Veteran asserts that while his barge was lowered into the water, a brake on a crane failed and the boat hit the water, causing him to be thrown down and rendering him unconscious.  The Veteran testified at his March 2015 hearing that this occurred in 1963, sometime before November.  The Veteran has consistently stated that he was treated aboard the ship following that injury and that he has experienced headaches since that time.  

To prevail, the evidence must show that the Veteran's current head trauma residuals are casually related to an event or injury in service.  See 38 C.F.R. §§ 3.303.  The Veteran contends that he has experienced headaches as a result of his claimed in-service trauma.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2013).  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Multiple reviews of the Veteran's treatment records, and research from the Joint Services and Records Research Center, failed to find records confirming that either the Veteran sustained an injury or that the claimed barge accident occurred.
Moreover, the Veteran's service treatment records are silent for any treatment for a head injury and no complaints of headaches are demonstrated.  

Nonetheless, personnel records reveal that the Veteran served on the U.S.S Spiegel Grove between February 1963 and May 1963, and deck logs for the U.S.S Spiegel Grove demonstrate a March 1963 incident in which a truck (not a barge or boat) fell into the water following the failure of a starboard crane.  

Additionally, the Veteran has consistently reported to treating physicians a history of a 1963 boat injury and regular complaints of headaches and related symptoms.  A December 1999 letter from nurse practitioner, S. B., notes that a June 1999 CT scan demonstrated a remote right frontal lobe infarct which was consistent with the Veteran's report of a history of an old right-sided head trauma.  In a September 2000 VA medical center neurology consultation, it was noted that the Veteran's examination was probably in the expected range for someone with the Veteran's remote history of a traumatic brain injury.  Diagnoses included status post closed head trauma, patchy right frontal encephalomacia (softening of brain tissue) on site of injury and migraine, with aura.  A January 2001 neurology consult noted recurrent episodes of scintillating scotoma and headaches.  Treatment notes dated between June 2000 and November 2013 include regular complaints of and treatment for headaches.

Finally, the record also includes letters from R.L., to include his most recent June 2010 statement, that he served on the U.S.S. Spiegel Grove from February 1963 and that a crane had lifted a barge to set it over the side but that it dropped the barge into the water.  R.L. explained that he was on the main deck of the ship when this occurred and that the Veteran was thrown into a cabin space, knocked unconscious and was treated to sick bay thereafter for his injuries.

After considering this conflicting evidence, the Board finds persuasive the evidence demonstrating that an in-service head injury did, in fact, occur.  In this regard, although the Veteran's and R.D.'s lay statements conflict with the lack of corroborating service treatment records, both the Veteran and R.D. consistently describe the same incident throughout the appeal.  Such statements are credible and competent evidence of an observable event.  

The Veteran has a current diagnosis of migraines with related symptoms and the Veteran's treating nurses and physicians have remarked that his clinical findings and symptoms are consistent with an old head trauma.  Thus the record includes medical evidence of a link between the Veteran's claimed injury and his current symptoms.

The Veteran has a current diagnosis of migraines and the competent, credible, and persuasive evidence of record sufficiently places the onset of this condition in service.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.




The Board concludes that the evidence is at least in equipoise as to whether the Veteran's residuals of a head trauma are related to his military service.  It follows that entitlement to service connection for residuals of a head trauma is warranted.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

The appeal for an increased rating for bilateral hearing loss is dismissed.

Entitlement to service connection for residuals to a head injury is granted.





____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


